Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Within each claim as a whole the examiner deems the novel limitation to be that storage metadata and not the backup data is transmitted to a metadata center separate from a production site; an administration server at the production data site receives a command to test disaster recovery of the backup, a request to test disaster recovery of backup data is sent to the metadata center, and a GUI at the administration server displays status updates of a disaster recovery test.
	The closest prior art is considered to be Mu which teaches backing up fingerprints and associated data blocks and file pointers and Ellis which teaches validating a digest hash by comparing it against a previous digest hash or a new hash generated from a redundant copy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



IDS Note
The IDS submitted July 16, 2021 recites a few references that have had their publication date corrected on the attached PTO-1449.  References 318 and 344 indicate a Sharepoint User Guide by Bates.  This reference is not available in a legible, 104-page or 88-page format for review and has not been considered.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gokhale teaches maintaining confidentiality of medical or financial information while reporting on and handling errors occurring during a data migration operation.  Chapman teaches creating snapshots of a database and verifying the backup operations by validating the backup files.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114